Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification filed 04/15/2021 is entered and made of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Cauble (Reg. # 61,040 on 19 April 2021.
The application has been amended as follows: 
1.  (Currently Amended) An automatic guided vehicle (AGV) comprising:
 a mobile base including a drive train and configured to drive the AGV in a self- navigation mode within a facility;
a first camera configured to capture first image data of objects within the facility;
a second camera configured to capture second image data of the objects within the facility, the second camera including a content filter; and
a main control module configured to receive the first and second image data from the first and second cameras, respectively, wherein the main control module is further configured to: 
execute a recognition neural network program operable to recognize the objects within the facility in the first image data;
execute a supervisor program under user control, the supervisor program configured to receive the second image data and to recognize markers attached to the objects in the facility in the second 
use the supervised outcome to adjust at least one weight of at least one node in the recognition neural program.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or just “execute a supervisor program under user control, the supervisor program configured to receive the second image data and to recognize markers attached to the objects in the facility in the second image data, the supervisor program producing a supervised outcome in which a first object to which a first marker is attached is a first target and associated with a first category; and use the supervised outcome to adjust at least one weight of at least one node in the recognition neural program” recited in claims 1 and 11 in combination with other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/              Primary Examiner, Art Unit 2665